Citation Nr: 1731530	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  01-09 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery disease (CAD) (also claimed as residuals of a myocardial infarction, heart disease, and atherosclerosis).

4.  Entitlement to service connection for bronchitis, histoplasmosis, calcified granulomatous disease/emphysema, and chronic obstructive pulmonary disease (COPD). 

5.  Entitlement to service connection for a low back disorder. 

6.  Entitlement to service connection for osteopenia/osteoporosis. 

7.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

8.  Entitlement to an initial rating for duodenitis with erosive gastritis in excess of 20 percent. 

9.  Entitlement to service connection for residuals of a craniotomy with removal of anterior artery aneurysm removal. 

10.  Entitlement to service connection for cognitive deficits and dementia, claimed as due to craniotomy with anterior artery aneurysm. 

11.  Entitlement to service connection for a psychiatric disorder, to include a personality disorder. 

12.  Entitlement to service connection for obesity. 

13.  Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to February 1987.  The Veteran died in February 2016.  Prior to his death, the Veteran had been adjudicated incompetent for Department of Veterans Affairs (VA) purposes, and his spouse was the appellant.  Upon the Veteran's death, in February 2016, the appellant requested to be substituted as the appellant for purposes of processing the claims to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 38 C.F.R. § 3.1010 (2016); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014).  Accordingly, the appellant is substituted.

These matters came before the Board of Veterans' Appeals (Board) on appeal from VA Regional Office (RO) rating decisions that denied the benefits sought on appeal.  Specifically, a September 2000 rating decision denied service connection for an anterior artery aneurysm and for a low back disorder.  The claims were reconsidered under the VCAA, and a statement of the case (SOC) was furnished in October 2001.  An October 2001 rating decision granted service connection for duodenitis with erosive gastritis, which was assigned an initial 20 percent rating, and service connection was denied for dementia.  A May 2003 rating decision denied service connection for bronchitis, histoplasmosis, calcified granulomatous disease, COPD, emphysema, and sleep apnea.  Service connection was also denied for a psychiatric disorder, to include a personality disorder; hypertension; CAD; and bilateral CTS. 

A March 2005 rating decision denied service connection for osteopenia/osteoporosis, atherosclerosis, and obesity for compensation purposes. 

A December 2005 rating decision denied service connection for status post craniotomy with status post anterior artery aneurysm removal with associated headaches.   The Board previously recharacterized the affected issues as: service connection for residuals of a craniotomy with removal of anterior artery aneurysm;  service connection for cognitive deficits and dementia; and service connection for chronic headaches.  The issue of service connection for sleep apnea was separated from the other pulmonary disabilities.

In March 2008, the appellant appeared at a hearing held at the RO before a Veterans Law Judge (VLJ), i.e., a Travel Board hearing, who remanded the appeal in December 2009.  That VLJ is no longer with the Board, however, and, the appellant and the Veteran appeared at another Travel Board hearing before the undersigned VLJ in March 2012.  

These issues were remanded in November 2012, to include remanding entitlement to service connection for headaches for issuance of a SOC.  In April 2013, a SOC was issued and a substantive appeal was received in April 2013.

The issues of entitlement to service connection for headaches, residuals of a craniotomy with removal of anterior artery aneurysm removal, cognitive deficits and dementia, claimed as due to craniotomy with anterior artery aneurysm, a psychiatric disorder, to include a personality disorder, and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension did not manifest during service, or within a year of separation from active service, and is not otherwise due to active service.  

2.  CAD did not manifest during service, or within a year of separation from active service, and is not due to or aggravated by a service-connected disability.  

3.  A respiratory disability, to include bronchitis, histoplasmosis, calcified granulomatous disease/emphysema, and COPD, did not manifest during service and is not otherwise due to active service.

4.  A chronic low back disability did not manifest during service, did not manifest within a year of separation from service, and is not otherwise due to active service.

5.  Osteopenia/Osteoporosis did not manifest during service and is not otherwise due to active service.

6.  Bilateral CTS did not manifest during service and is not otherwise due to active service.

7.  The Veteran's duodenitis with erosive gastritis demonstrates recurrent epigastric distress, regurgitation and pyrosis, but does not demonstrate any evidence of substernal, arm or shoulder pain, or evidence that his condition is productive of a considerable impairment of health.

8.  Obesity is not a disease or injury for which service connection may be established.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110 , 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110 , 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a respiratory disability, to include bronchitis, histoplasmosis, calcified granulomatous disease/emphysema, and COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for osteopenia/osteoporosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).
 
6.  The criteria for service connection for bilateral CTS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria establishing an evaluation in excess of 20 percent for duodenitis with erosive gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7305, 7307 (2016).

8.  Entitlement to service connection for obesity is denied as a matter of law.  38 C.F.R. §§ 1110, 1131, 3.310 (2016); VAOPGCPREC 1-2017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As detailed, some of the above claims were initially adjudicated prior to enactment of the VCAA and Dingess/Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  VCAA notices were issued to the Veteran and appellant in August 2002, September 2002, December 2004, August 2005, March 2006, and March 2010.  The claims were most recently readjudicated in an October 2015 Supplemental Statement of the Case.  Collectively, the notices provided information as to what evidence was required to substantiate the initial claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned to duodenitis with erosive gastritis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Where a claim has been substantiated after the enactment of the VCAA, the Veteran/appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA to include substantial compliance with the November 2012 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA treatment records, private treatment records, records from the Social Security Administration (SSA), and lay statements and testimony from the Veteran and appellant.  There is no indication of relevant, outstanding records which would support the service connection and initial increased rating issue.

As will be discussed in detail below, the Veteran has been afforded VA examinations with regard to the service connection and increased rating issues on appeal.  

 For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues being addressed below.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis and cardiovascular renal disease, including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hypertension

Service treatment records include the following blood pressure readings:

February 1974-122/82; January 23, 1976-132/90; January 26, 1976-128/82; January 29, 1976-140/100; January 30, 1976-140/76; October 1977-130/80; April 5, 1979-162/92; April 30, 1979-146/100 right 148/106 left; June 1979-144/76; September 1979-124/86; October 1979-132/70; November 1979-140/90; February 1980-120/78; March 1980-124/82; December 14, 1980-140/90; December 20, 1980-120/78; November 26, 1981-140/86; November 27, 1981-122/82; May 1982-140/80; October 18, 1982-124/70; October 21, 1982-142/88; February 1983-160/100; March 1983-144/90; June 1983-124/78; September 1983-118/84; March 1984-138/84; November 1984-122/88; December 1984-140/88; January 1985-130/80; November 1985-125/86; January 1986-132/90  +1-132/88  +2-128/82  +3-140/100  +4-140/76; June 1986-110/64; October 1986-136/86.

Hypertension was not diagnosed during service, and on the separation examination in October 1986, it was noted that a 5-day blood pressure had been normal; however, it was also noted that he had had one elevated blood pressure reading in service, whereas the service treatment records, show, as listed above, several elevated blood pressure readings.  After service, it is not known when the Veteran was first diagnosed as having hypertension, as there are no records for the period from his discharge in October 1986 and the May 1993 aneurysm.  When admitted in May 1993, his blood pressure was 160/80.  Hypertension was not noted during that hospitalization, nor was a history of hypertension noted on a medical consult dated in October 1996.  Private medical records dated from March 1994 to October 1996 do not show a diagnosis of hypertension; nevertheless, some elevated blood pressure readings were shown during this period. 

VA medical records show that the Veteran was placed on Lopressor in December 1999, due to headaches.  A VA treatment record dated in November 2000 noted a question of a history of hypertension.  During a July 2001 VA hospitalization, he was noted to have hypertension.  In September 2002, he was seen by F. Sierra, M.D., at which time he presented with uncontrolled hypertension, and he said he had had hypertension for many years, but he and his wife were unsure for how long. 

A VHA opinion obtained in February 2009 was inconclusive and based on incomplete records.  02/11/2009 VA Memo.  Thus, in February 2013, the Veteran underwent a VA examination.  The examiner stated that review of the service treatment records that the Veteran does not qualify for the diagnosis of hypertension as per the criteria given in the DBQ.  The examiner noted that the Veteran did have a few isolated systolic or diastolic blood pressures documented, but there was not a predominant reading of systolic over 160mm Hg or diastolic predominately over 90mm Hg.  There is no documentation of the Veteran ever having had multiple daily blood pressures taken over several consecutive days.  Additionally, it is unclear what else was going on with the Veteran when the elevated blood pressures were taken (was he in pain, on medications that could elevated blood pressure such as decongestants, using caffeine products, smoking, etc.).  There are no notes available for review for the year after military separation so it is unclear what his blood pressures were at that time.  Thus, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension was of service onset or present within one year of discharge.  02/21/2013 VA Examination at 63.

The Board has given consideration to the Veteran's and appellant's lay assertions, treatment records, and the VA opinions of record.  The Veteran and appellant do not otherwise have the requisite medical expertise to find that his current hypertension is due to service or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the hypertension in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of the Veteran's and appellant's lay assertions, and varying diagnosis, the Board sought medical opinions that initially returned with an inconclusive conclusion based on a lack of medical records, and, thereafter, a negative conclusion and supporting rationale.  The Board finds that the competent medical February 2013 opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as hypertension.  As detailed above, the February 2013 VA examiner found no relationship between his hypertension and service.  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinion is important evidence that weigh against a linkage to active service.  Based on the current state of record, to include the VA examination and opinion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension manifested in service or is due to active service.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

The Board notes that hypertension is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

In conclusion, the most probative evidence is against a link between the claimed hypertension and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

CAD

Service treatment records show that during an inpatient evaluation for oral surgery in October 1978, cardiovascular examination revealed a grade II/VI systolic ejection murmur.  There was no cardiac diagnosis.  The Veteran was hospitalized in May 2002, with a myocardial infarction; at that time, he had no prior history of CAD.  The appellant also contends that heart disease is related to in-service periodontal disease.  An opinion was sought as to whether the in-service murmur was of significance in the development of coronary artery disease, and any relationship to periodontal disease.  

In February 2013, the Veteran underwent a VA examination.  The examiner stated that review of the Veteran's claims file and notes suggested that he had no clinical evidence of any CAD until 2002 when he had a myocardial infarction - a number of years (more than one) after his military service.  Thus, he had no clinical CAD during his military service or within one year after.  The examiner opined that it is less likely than not (less than 50 percent probability) that his CAD had its onset during service or within one year thereafter.  

The examiner noted that the October 1978 systolic ejection murmur was noted as being in the left lower sternal border.  The examiner stated that the assessment of the Veteran was listed as a healthy patient.  No further evaluation of this murmur was warranted or done at that time.  It was most likely that this murmur was considered to be a functional (innocent) murmur of no consequence.  The murmur noted on exam of 1978 is not the current murmur the Veteran has (of aortic stenosis that that first noted in 2006).  The location and quality of an aortic stenosis murmur is not the same as the LLSB systolic ejection murmur noted on exam of 1978.  The most recent ECHO notes only aortic stenosis and no other valve abnormality, his aortic valve has moderate stenosis and is calcified (this is age-related).  CAD is secondary to atherosclerosis, these plaques form in arteries for a variety of reasons - typically related to lifestyle factors and genetics.  There is no evidence in the scientific literature showing infections or periodontal disease causes CAD, thus, it is less likely than not (less than 50 percent probability) that his CAD resulted from infection or periodontal disease during service.  The examiner explained that CAD is caused by atherosclerosis, not hypertension.  Hypertension does not cause or aggravate the formation of atherosclerosis in vessels, thus, his CAD is less likely than not (less than 50 percent probability) proximately due to or aggravated by hypertension.  02/21/2013 VA Examination at 63-64.

The Board has given consideration to the Veteran's and the appellant's lay assertions, treatment records, and the VA opinion of record.  There is no evidence to support a finding that CAD is due to service.  The Veteran and appellant do not otherwise have the requisite medical expertise to find that his current CAD is due to service or due to a service-connected disability.  Their opinions in this regard are not competent, given the complexity of the medical question involved, to include the etiology of the CAD in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of the Veteran's and appellant's lay assertions, and current diagnosis, the Board sought a medical opinion that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran and the appellant, especially in the case of a complex disorder such as CAD.  As detailed above, the February 2013 VA examiner found no relationship between his CAD and service.  As detailed, the VA examiner proffered negative opinions regarding hypertension and periodontal disease, but these conditions are not service-connected.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to active service and to service-connected disabilities.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's CAD manifested in service, is due to active service, or due to or aggravated by a service-connected disability.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

The Board notes that CAD is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

In conclusion, the most probative evidence is against a link between the claimed CAD and active service and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bronchitis, histoplasmosis, calcified granulomatous disease/emphysema, and COPD

Service treatment records include a chest X-ray in October 1977, which showed granuloma secondary to old granulomatous disease, mostly in the right hilar area; no acute infiltrates were seen.  In October 1978, a chest X-ray showed "old granulomatous lesions, consistent with histoplasmosis."  Pulmonary function tests were entirely within normal limits.  A pulmonary consult found that there was no relationship between a recent viral syndrome and chest X-ray findings consistent with old, healed histoplasmosis, not active. 

In December 1980, he complained of cold symptoms of runny nose, productive cough, and headache for the past week and a half.  The impression was upper respiratory infection with bronchitis.  A chest X-ray showed a calcified area in the right middle lobe.  A chest X-ray in March 1983 showed a large calcified right hilar lymph node indicative of old granulomatous disease, and was otherwise negative.  In September 1983, the Veteran complained of "stuff" in his chest, with a productive cough.  He did not have shortness of breath or difficulty breathing.  He was noted to smoke a pack a day.  Lungs were clear to auscultation.  The assessment was upper respiratory infection, rule out bronchitis. 

After service, VA X-rays in June 2002 showed changes from healed granulomatous disease, with no acute abnormity.  Other post-service records have indicated the presence of emphysema and COPD.  

In February 2013, the Veteran underwent a VA examination.  The examiner referenced a June 2012 VA treatment report which mentioned old granulomatous disease.  The examiner stated that there are no current residuals of any granulomatous condition.  These are typical findings and are commonly seen in the general population.  They occur when the body's own immune system attacks a foreign organism (such as TB or histoplasmosis) and calcifies the tissue around the organism so it is not able to cause disease in the person.  The most likely cause of old granulomatous disease in the area of the country around Memphis, TN is exposure to, not infection with, the fungus histoplasmosis. worldwide, the most common cause is tuberculosis exposure.  The exact cause of granulomas cannot be determined, but radiologists can speculate what the cause is in their reading of the record because these granulomas are calcified, they are not active and have not harmed the Veteran and have no ability to harm others.  Thus, there are no residuals to speak of regarding old granulomatous disease.  They have no impact on his pulmonary function in his case, the granuloma that is mentioned is mainly a right hilar node, so it is not even part of the lung, it is part of the lymphatic system of the mediastinum.  The Veteran has no documentation of active infection with histoplasmosis or tuberculosis that the examiner is aware of (or by interview).  It would be impossible to say exactly what was the cause of this Veteran's granulomatous changes seen in the records, but it is of no consequence to him at this time.  It is a resolved process that does not impact the Veteran or his pulmonary function at this time.  Additionally, a service treatment note from October 1978 notes that the Veteran has old granulomatous disease on a record but pulmonary saw him and said he had "old, healed histoplasmosis, not active."  He also had PFT's done and they were totally normal at that time.  The Veteran currently has COPD which can have a component of chronic bronchitis (as well as emphysema).  His COPD is most likely secondary to his many years of heavy cigarette smoking (which continues today).  Almost everyone has had an episode of acute bronchitis at one time in their life.  Having a few episodes of acute, self-resolving bronchitis (which is noted in the service treatment records when he was found to have an upper respiratory tract infection) does not lead to chronic bronchitis.  Thus, it is less likely as not that his COPD (he was not diagnosed with chronic bronchitis) is due to his in-service bronchitis.  The examiner also stated that there is no evidence that his COPD started during his military service.  Per his records, he was not diagnosed with COPD clinically until about 2003 or later.  He was diagnosed by PFT's from the Jackson VA in 2003 with a mild obstructive picture.  This diagnosis came many years after his military service.  COPD is typically a combination of emphysema and chronic bronchitis.  The bronchitis from COPD is not related to the acute episodes of bronchitis the Veteran had in the service.  COPD is not caused by an infectious etiology, such as histoplasmosis or other granulomatous disease (such as tuberculosis).  The Veteran's COPD is almost definitely the result of his many, many years of heavy cigarette smoking.  02/21/2013 VA Examination at 65-66.

The Board has given consideration to the Veteran's and the appellant's lay assertions, treatment records, and the VA opinion of record.  There is no evidence to support a finding that any respiratory disability, to include COPD, is due to service.  The Veteran and appellant do not otherwise have the requisite medical expertise to find that his current respiratory disability is due to service nor that any symptomatology suffered during active service resulted in a chronic disability.  Their opinions in this regard are not competent, given the complexity of the medical question involved, to include the etiology of the respiratory disability in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of the Veteran's and appellant's lay assertions, and current diagnosis, the Board sought a medical opinion that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran and the appellant, especially in the case of a complex disorder such as COPD and other respiratory conditions.  As detailed above, the February 2013 VA examiner found no relationship between his COPD and service, to include his in-service acute bronchitis.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to active service.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's COPD, or any respiratory disability, manifested in service or is due to active service.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed bronchitis, histoplasmosis, calcified granulomatous disease/emphysema, and COPD and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Low back disorder

On a VA examination in June 2001, the Veteran reported having injured his low back during service when he backed into a trash can.  Now, he complained of a burning aching pain in the low back.  On examination, flexion and extension caused discomfort and he was mildly tender to palpation.  X-rays showed narrowing of the L5-S1 interspaces, as well as changes of unknown significance in the end plates at L2-3 and L4.  The Veteran was diagnosed as having mechanical low back pain, which bothered him intermittently.  The examiner concluded that it was unlikely due to hitting the trash can while in service. 

Service treatment records reflects that in March 1984, the Veteran sought emergency care due to low back pain.  He said he had backed into a trash can, and noted the onset of pain in the mid low back region immediately.  On examination, there was some stiffness and tenderness to deep palpation in the area.  The assessment was low back strain.  Several days later he was seen for follow-up, with a complaint of low back pain getting worse.  On examination, he could not stand up straight; he was "bent at the wrist [sic] to the right," and had rigid left paravertebral muscles.  The assessment was muscle spasm of the back.  On a physical therapy consult, he reported that the injury had involved his falling over a trash can.  He said he had been walking with a right trunk list since, and examination revealed a marked right trunk list.  There was limitation of motion in all motions of the back. 

In January 1986, the Veteran complained of back pain for one day, after a fall.  On examination, there was restricted motion of forward flexion and left side motion.  He was tender over the right sacroiliac joint.  The assessment was acute muscle strain.  X-rays of the lumbosacral spine in January 1986 showed a very minimal left convexity lumbar scoliosis, and partial sacralization of the L5 segment on the left side.  There were no factures present, and disc spaces and facet joints were normal.  Two days later, he felt ready to go back to duty.  The impression was resolving muscle strain. 

Three days later, however, he reported that he pulled his back again that day.  Notably, he said he had had back pain off and on for 5 years.  On examination, the back was listing some to the right side.  There was lumbosacral paraspinous muscle spasm, as well as tenderness.  The assessment was exacerbation of low back pain.  The following day, he was still symptomatic.  X-rays showed partial sacralization of S1, possibly the source of the problem. 

On the separation examination in October 1986, the Veteran responded "yes" to the question of whether he had now, or had ever had, "recurrent back pain."  He said he had had recurrent back pain since 1978, with no known injury, which occurred occasionally, and was treated with physical therapy and muscle relaxants.  He was diagnosed as having mechanical lower back pain, good results.  

Due to the in-service symptomatology, another opinion was sought.  In February 2013, the Veteran underwent a VA examination.  02/09/2013 VA Examination.  It is less likely than not that the Veteran's current back condition is directly related to disability sustained during duty.  The only injury that the Veteran reported was a back strain while playing Frisbee but there is no documentation of structural damage (i.e. fracture or ligament injury) that would make his current arthritis post traumatic; it is more likely degenerative as a result of a natural aging process common in this age range.

In light of the Veteran's and appellant's lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran and the appellant.  As detailed above, the February 2013 VA examiner found no relationship between his low back disability and service.  Given the depth of the examination reports and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to active service.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability manifested in service or is due to active service.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

In conclusion, the most probative evidence is against a link between the claimed low back disability and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Osteopenia/osteoporosis

The appellant contends that the Veteran developed osteopenia/osteoporosis due to numerous medications he has taken over the years for his service-connected duodenitis with erosive gastritis.  X-rays of the thoracic spine in June 2001 disclosed osteopenia, and a CT scan in February 2003 for bone density indicated the presence of minimal osteopenia.  

In February 2013, the Veteran underwent a VA examination.  The examiner stated that the Veteran has no evidence of having osteoporosis.  On a bone density scan done in 2003 for "pain," he was noted to have minimal osteopenia.  He was not put on any therapy for this condition and it is not mentioned in his medical notes after the diagnosis in 2003.  X-ray is not useful in determining if someone has osteopenia or not, as it is not sensitive enough to detect osteopenia.  Even though a thoracic spine x-ray of June 2001 mentions osteopenia, this would not be an appropriate study from which to make that diagnosis.  Osteopenia is typically multifactoral and caused by a number of things such as sedentary lifestyle, smoking, genetics, age, and diet, among others.  The Veteran was given Maalox and Tagamet for his gastritis/duodenitis during his military service (before 1987).  Aluminum antacids (Maalox) can be a cause of osteopenia.  Tagamet has no known relationship to osteopenia/osteoporosis that the examiner is aware of.  In the Veteran's case, he had minimal osteopenia noted in 2003 and was not on Maalox at that time (as per his outpatient VA pharmacy list in Vistaweb).  Because he has, and had, so many risk factors for developing osteopenia, it is not likely that one could attribute his minimal osteopenia seen in 2003 totally to his Maalox usage during his military service that ended in 1987.  Thus it is less likely than not (less than 50 percent probability) that his osteopenia was caused by or aggravated by his medication (Maalox) used to treat duodenitis/gastritis while in the military.

The Board has given consideration to the Veteran's and the appellant's lay assertions, treatment records, and the VA opinion of record.  There is no evidence to support a finding that any osteopenia/osteoporosis is due to service.  The Veteran and appellant do not otherwise have the requisite medical expertise to find that any osteopenia/osteoporosis is due to service nor that any medication taken for his service-connected disability caused or aggravated his osteopenia/osteoporosis.  Their opinions in this regard are not competent, given the complexity of the medical question involved, to include the etiology of the respiratory disability in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of the Veteran's and appellant's lay assertions, and the noted osteopenia, the Board sought a medical opinion that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran and the appellant, especially in the case of a complex disorder such as osteopenia/osteoporosis.  As detailed above, the February 2013 VA examiner found no relationship between his osteopenia/osteoporosis and service, to include medication taken for his service-connected condition.  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinion is important evidence that weigh against a linkage to active service.  Based on the current state of record, to include the VA examination and opinion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's osteopenia/osteoporosis manifested in service or is due to active service or due to medication taken for a service-connected disability.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed osteopenia/osteoporosis and active service, and medications taken for a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral CTS

The Veteran contends that he developed CTS due to his left elbow dislocation.  It is also contended that CTS developed due to his occupation in service as an airplane mechanic, which required turning wrenches from awkward positions.  The Board also observed that in service, the Veteran was seen in July 1980 with loss of flexion of the MCP joint of the second digit of the right hand, assessed as a tendon rupture.  He also had cellulitis of apparently the left finger and right hand in November 1981.  Electrodiagnostic studies in October 2000 were consistent with left carpal tunnel syndrome, although it does not appear that the right extremity was tested.  

In February 2013, the Veteran underwent a VA examination.  The examiner stated that the Veteran was diagnosed with bilateral CTS in October 2000 after noting that he had subjective complaints of numbness in his left arm and hand (not right) in July 2000 at the Jackson VA.  The examiner explained that CTS impacts the median nerve, thus, injury to the right 2nd MCP tendon rupture in July 1980, cellulitis of the left index finger in November 1981, and/or left elbow dislocation in May 1982 would not anatomically have any impact on the median nerve.  Cellulitis is an infection of the skin that would not cause carpal tunnel and the MCP tendon rupture or an elbow dislocation anatomically have any relationship to the median nerve, on today's exam, the Veteran has no objective finding of CTS.  He has left sided subjective complaints pertaining to his arm "burning."  He had a historic EMG from 2000 noting he has bilateral CTS.  His service treatment records are silent for any mention of symptoms suggestive of CTS and there is no work-up or evaluation done during his military service pertaining to CTS because there were no complaints that sounded like CTS documented.  His separation physical is silent for any symptoms or findings of CTS.  Many years passed from the time of his separation to the time of his evaluation and diagnosis of CTS (13-14 years).  Of note is that his initial complaint leading to the diagnosis of bilateral CTS on EMG is left handed/arm numbness.  The Veteran is right handed and it would be more likely that if he were to have CTS secondary to activity during his military service, it would be initially seen in his right hand as that is his dominant hand and he likely mainly used his right hand when performing his duties.  02/21/2013 VA Examination at 66.

The Board has given consideration to the Veteran's and the appellant's lay assertions, treatment records, and the VA opinion of record.  There is no evidence to support a finding that any CTS is due to service.  The Veteran and appellant do not otherwise have the requisite medical expertise to find that his any CTS is due to service nor that any symptomatology suffered during active service resulted in CTS.  Their opinions in this regard are not competent, given the complexity of the medical question involved, to include the etiology of the CTS in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of the Veteran's and appellant's lay assertions, and diagnosis of record, the Board sought a medical opinion that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran and the appellant, especially in the case of a complex disorder such as CTS.  As detailed above, the February 2013 VA examiner found no relationship between any CTS and service.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to active service.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's CTS manifested in service or is due to active service.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed CTS and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Obesity

VA's General Counsel recently issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  Precedent opinions issued by VA's chief legal officer are binding on the Board.  38 U.S.C.A. § 7104(c).  VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110, 1131 and, therefore, service connection may not be established on a direct basis.  Obesity is also not a disability for the purposes of secondary service connection per 38 C.F.R. § 3.310.  

While service connection cannot be established for obesity as a matter of law, where obesity resulting from a service-connected disease or injury is productive of an impairment beyond that contemplated by the applicable rating criteria, VA may consider an extra-schedular rating under § 3.321 for the service-connected disability based on impairment.  Obesity may also act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis per § 3.310.  

For the reasons stated in VAOPGCPREC 1-2017, the Board finds that obesity does not constitute a disease, injury or event for the purposes of 38 U.S.C.A. §§ 1110 and 1131 and service connection is denied as a matter of law.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  The Veteran's and appellant's contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran and appellant or obtained on the Veteran's behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's duodenitis with erosive gastritis is rated 20 percent disabling in consideration of 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7307.  

A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is evaluated as 40 percent disabling.  Moderate duodenal ulcer, with recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  Mild impairment, with recurring symptoms once or twice yearly warrants a 10 percent disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Per Diagnostic Code 7307, a 10 percent disability rating is warranted for chronic hypertrophic gastritis with small nodular lesions and symptoms, a 30 percent disability rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms and a 60 percent disability rating is warranted for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Per Diagnostic Code 7346, for hiatal hernia, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

First, with regards to Diagnostic Code 7346, the Board notes that a 30 percent evaluation under that Diagnostic Code is not warranted throughout the appeal period.  Although there is evidence of recurrent epigastric distress, pyrosis (heartburn/reflux), and regurgitation, there is no evidence of substernal, arm or shoulder pain; nor is there evidence that the Veteran's symptomatology is productive of a considerable impairment of health.  See 02/21/2013 VA Examination at 21-31; 08/03/2001 VA Examination; see also 01/09/2001 Medical Treatment Record-Non-Government Facility.

An evaluation under that Diagnostic Code 7307 is not warranted as hypertrophic gastritis with small nodular lesions and symptoms is not shown.  The Veteran's disability has been consistently manifested by gastritis, including reflux and diarrhea, but there were no objective findings of ulcer or erosion seen on examination in February 2013.  There have also been no objective findings of severe hemorrhages or large ulcerated or eroded areas.  

With regards to Diagnostic Code 7305, the Board notes that taken together, the Veteran's symptomatology is shown to be moderate throughout the appeal period, with daily abdominal pain and intermittent periods of reflux, regurgitation, vomiting, nausea, and diarrhea.  There is no indication that the Veteran has suffered from anemia or weight loss due to his condition.  Moreover, the February 2013 VA examiner stated that a 2007 EGD showed no evidence of any ulcer or erosion, and no objective findings of duodenitis with erosive gastritis.  There is no evidence at any time during the appeal period that the Veteran was anemic; had 10 or more days of incapacitating episodes at least four or more times a year; or his symptomatology was more closely approximate to a moderately severe impairment of health.


ORDER

Service connection for hypertension is denied.

Service connection for bronchitis, histoplasmosis, calcified granulomatous disease/emphysema, and COPD is denied

Service connection for a low back disorder is denied.

Service connection for osteopenia/osteoporosis is denied.

Service connection for bilateral CTS is denied.

Entitlement to an initial rating in excess of 20 percent for duodenitis with erosive gastritis is denied.

Service connection for obesity is denied.


REMAND

In May 1993, the Veteran ruptured an anterior commicating artery aneurysm.  03/26/2001 Medical Treatment Record-Non-Government Facility.  Thereafter, he underwent a craniotomy.  

The Veteran and appellant have asserted that the Veteran may have had this aneurysm during military service and that it ruptured following service.  01/29/2001 VA 21-4138 Statement in Support of Claim.  The Veteran and appellant have asserted that the Veteran suffered from headaches during service which were symptomatic of an aneurysm.  An October 1977 service treatment record reflects complaints of a fever with headache.  11/27/2016 STR-Medical at 25.  A September 1979 treatment record reflects complaints of sore throat, headache and breathing problems.  Id. at 47.  A December 1980 service treatment record reflects complaints of cold symptoms including a headache.  Id. at 17.  An October 1982 service treatment record reflects a complaint of a frontal headache.  Id. at 82.

An opinion should be sought as to whether the Veteran had a chronic headache disability due to active service, and whether the headaches were manifestations of the anterior commicating artery aneurysm.  The Board notes that an August 2001 VA examiner proffered a negative opinion regarding an etiological relationship to service, but did not specifically address the contentions regarding the in-service headaches.

The remaining issues on appeal are inextricably intertwined with the headache and aneurysm issues in appellate status, thus the Board will defer consideration of these issues at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician with appropriate expertise review the virtual folder and proffer opinions as to the following:

a) Is a chronic headache disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?  

b) Were in-service headaches at least as likely as not (50 percent or greater probability) manifestations of the anterior commicating artery aneurysm?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran and appellant are competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  After completion of the above, review the expanded record and readjudicate the service connection issues.  If any of the benefits sought are not granted in full, the appellant should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


